Cooley, J.
(concurring). The most striking feature of this case is that, on the filing of the bill, by an ex parte order, the court adjudged the whole merits of the controversy, and by means of an injunction turned the defendants out of possession of premises of- which they were prima facie lawful occupants under complainant’s lease, and allowed the complainant to have the immediate benefit of a final decree in his favor, by entering and occupying. Inasmuch as the lease had then but five months to run, under notices which had been given to terminate it, and as a contested suit could not probably terminate in that time, the complainant was thus, by a preliminary and ex parte order, given the fruits of a final decree in his favor. The injunction commanded the defendants “that you and each of you do absolutely desist and refrain from exercising any management and control over, or interference with the farm of the complainant, which you claim to have been let to you by said complainant, or of the other property let to you by the complainant or any part thereof, or any of the crops or products on said farm, being and growing, and from entering upon said farm, and from picking the strawberries thereon being and growing, and from removing, using and mar*210keting the same, or from in any manner interfering with or disturbing complainant in picking and marketing the strawberry crop, now growing on- said farm, and in managing, controlling^ and cultivating said farm, and in his taking and enjoying full and entire possession thereof, and every part and parcel thereof, and of the property of complainant mentioned in the contract of lease without let or hindrance of any kind of you” the said defendants.
The court of chancery has no more power than any other to condemn a man unheard, and to dispossess him of property prima facie his, and hand over its enjoyment to another on an ex parte claim to it. In several cases it has been decided that possession of lands is not to be disturbed by means of a preliminary injunction. Hemingway v. Preston, Walk. Ch. 528; People v. Simonson, 10 Mich., 335. Under the case last mentioned the. injunction issued in this case might have been disre- • garded with impunity, and very serious questions might have arisen had the entrance of complainant upon the premises been resisted by force. A similar prejudgment - of controversies by the appointment of receivers has' been held in several cases to be wholly unwarranted by law. Port Huron etc. Rw. Co. v. Judge of St. Clair Circuit, 31 Mich., 456; Port Huron etc. Rw. Co. v. Jones, 33 Mich., 303; McCombs v. Merryhew, 40 Mich., 721. And in. other cases we have held that when there has been such. a premature adjudication of the merits of a controversy, the party injured by it might appeal from it as from a' final order. Barry v. Briggs, 22 Mich., 201; Lewis v. Campan, 14 Mich., 458; Taylor v. Sweet, 40 Mich., 736. Thus by the making of an unwarranted order the parties must surrender rights or be put to the expense of a preliminary appeal to protect their right to a hearing, when the statute contemplates an appeal only after a full hearing, or after full opportunity for having one. We must suppose that the court in this case, in allowing an injunction to issue as prayed, and in sustaining it on the motion to dissolve, must have overlooked the *211broad terms in which it had been framed: it is not to be assumed or supposed that previous decisions of this court were purposely disregarded.
The premature disposition of rights in this case is the-more remarkable because the casé made by the bill is not a strong one in its allegations of fraud, and on the evidence we do not think the fraud is made out at all.
Marston and Graves, JJ., concurred.
Campbell, C. J., did not sit in this case.